Citation Nr: 1823267	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether partial vacatur of the Board of Veterans' Appeals June 2017 decision on the issue of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is warranted.  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.  The record reflects that he also had active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the U.S. Navy Reserve from 1982 to 1996.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board issued a prior decision in June 2017.  The Board decision denied entitlement to service connection for a right knee disability and denied entitlement to an initial compensable rating for service-connected residuals of a flash injury to the right eye with cataract.  Regarding the issue of entitlement to an initial increased rating in excess of 50 percent for PTSD, the Board found that the Veteran did not file a timely notice of disagreement (NOD) and therefore the issue was not before the Board.  The Veteran, through his representative, filed a Motion for Reconsideration with regard to this issue.  The Board will vacate the portion of the June 2017 decision with regard to the whether a timely NOD was filed with the May 2012 rating decision as to the initial rating assigned for PTSD, as discussed below, therefore rendering the Motion for Reconsideration moot.  

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ)


      Partial Vacatur of June 2012 Board Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.   
As noted above, the June 2017 Board decision found that the Veteran did not file a timely NOD with regard to the initial rating assigned for his PTSD in the May 2012 rating decision.  At the time of the June 2017 Board decision, the claims file contained an NOD dated September 2012, but that was listed in the Veteran Benefits Management System (VBMS) claims system as received in January 2015.  However, with the Motion for Reconsideration, the representative submitted a certified mailing receipt, date stamped September 20, 2012, for the NOD.  As such, the Board concludes that the requirements of 38 C.F.R. § 20.904 have been met and partial vacatur of the June 2017 Board decision is warranted.  Therefore, the Board partially vacates the June 2017 decision with regard to whether a timely NOD had been filed with the initial rating assigned for PTSD in the May 2012 rating decision.


ORDER TO VACATE

The part of the June 2017 Board decision finding no timely NOD was filed with respect to the issue of entitlement to an initial rating in excess of 50 percent for PTSD is vacated.  


REMAND

In a May 2012 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 50 percent.  The Veteran filed a timely NOD in September 2012 as to the initial rating assigned for PTSD.  No statement of the case (SOC) has been issued with respect to this claim.  Consequently, the Board must remand this claim at this time in order to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an SOC with regard to the claim for an initial rating in excess of 50 percent for PTSD.  The issue should be returned to the Board only if a timely substantive appeal is received.  

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

